Citation Nr: 0510387	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  00-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a skin disability 
as a result of Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In August 2003, the Board remanded the case 
for further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

In March 2003, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record establishes a medical nexus between 
the veteran's current eczema and his inservice exposure to 
Agent Orange in Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
skin condition, identified as eczema, was incurred during 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The veteran's claim for service connection for a skin 
disability was received in August 1999.  In May 2004, the RO 
provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection for a skin condition, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim.  In this respect, the Board notes 
that the letter informed the veteran that he could send any 
additional evidence he wanted VA to consider, or he could 
request VA to request it for him.  Thus, the discussion 
contained in this letter furnished the veteran notice of the 
evidence he still needed to send to VA, the evidence that VA 
would assist in obtaining, and in effect requested that the 
veteran provide VA with or identify any additional evidence 
that he possessed or knew of that could help to substantiate 
his claim.  While the notice provided to the veteran in May 
2004 was not given prior to the first RO adjudication of the 
claim in January 2000, the notice was provided pursuant to 
the August 2003 remand and prior to recertification of the 
claim, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA examination reports and VA and private 
treatment records.  The veteran has specifically stated that 
there are no outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background.

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses related to a skin condition.  
His January 1972 separation examination report shows that 
clinical evaluation of his skin was normal.

Private treatment records and evaluations, dating from 
September 1993 to February 1999, show the veteran was treated 
for diagnosed subacute dermatitis, with morphologic features 
characteristic of nummular eczema in 1993.  In November 1995, 
he was again treated for apparent nummular eczema without 
element of tinea.  A March 1996 evaluation shows the veteran 
had a one and a half year history of a rash that was 
diagnosed as nummular eczema.  A March 1997 treatment record 
indicates that dermatitis on the left back was diagnosed as 
shingles.  An April 1997 private surgical pathology report 
shows a final diagnosis of psoriasis.  Subsequent treatment 
records show diagnoses of tinea corporis, rule out psorasis 
and eczema.  

A May 2000 VA dermatology consultation report notes that the 
veteran gave a history of an itchy rash since 1972 that 
became bothersome in 1993.  The impression was acneiform 
dermatitis.  The examiner opined that the rash was unrelated 
to Agent Orange exposure.  

During his June 2000 personal hearing, the veteran testified 
that he first noticed a skin condition approximately three 
months after his discharge from service.  He described the 
condition as a couple of bumps that resembled mosquito or 
chigger bites.

A November 2002 VA treatment record notes the veteran had an 
intermittent problem with his groin that was associated with 
other inflammatory lesions on his back and at the waistline.  
The impression was, by history, intertrigo with possible 
absorption phenomenon and chronic dermatophytosis.  

During his March 2003 video conference hearing before the 
undersigned, the veteran testified that he initially noted a 
skin rash within a month of his leaving Vietnam.  He 
testified that the rash resembled insect bites.  The rash was 
itchy, burned and sometimes became infected with associated 
blisters.  He ignored the rash until 1993, when he sought 
treatment for a very severe episode of his condition.  He 
believed his previous VA examination had been inadequate.  

The veteran underwent a VA dermatology examination in 
November 2004.  The examination report notes the veteran's 
history of skin rashes since his service in Vietnam.  The 
examiner reviewed the veteran's claims file, as well as 
conducted a physical examination.  The assessment was eczema.  
The examiner opined that the veteran's eczema was at least as 
likely as not caused by or a result of his exposure to Agent 
Orange in Vietnam.

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) 
(West 2002); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  A veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), certain soft-tissue sarcomas, and 
Diabetes Mellitus (Type II).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) (permitting 
the Secretary to determine by regulation diseases subject to 
the presumption in addition to those listed at 38 U.S.C.A. § 
1116(a)(2)).

Based on studies by the National Academy of Sciences (NAS), 
the Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 67 Fed. Reg. 42600 (2002).  
Therefore, the veteran's eczema is not presumed by law to 
have been incurred in service as a result of herbicide 
exposure.  38 U.S.C.A. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for eczema is warranted.  
Although the veteran's service medical records show no 
treatment for a skin condition and the May 2000 VA examiner 
opined that there was no etiological link between the 
veteran's current skin condition and his inservice exposure 
to Agent Orange, and there is no presumption that eczema is 
associated with exposure to herbicides, the November 2004 VA 
examiner opined that the veteran's current skin condition was 
as likely as not related to inservice exposure to Agent 
Orange.  This opinion was based on a review of all the 
evidence of record, as well as the veteran's history and the 
examination.  Thus, resolving all reasonable doubt in favor 
of the veteran, the Board determines that service connection 
for a skin condition is warranted.


ORDER

Service connection for a skin condition, identified as 
eczema, is granted.


REMAND

The Board's August 2003 remand directed that the veteran be 
afforded VA orthopedic and neurological examinations to 
determine the etiology of any current low back disorder and 
whether any such disability was related to his service or 
incident therein.  

Although the veteran was afforded a VA examination in October 
2004, and although the examiner diagnosed chronic low back 
pain with sacroiliac joint involvement, the examiner did not 
address the etiology of his low back disorder, and did not 
address the specific questions posed in the remand.  As a 
result, a remand is required for compliance with the Board's 
remand.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the matter is hereby REMANDED for the following 
actions:

1.  The RO should again schedule the 
veteran for VA orthopedic and neurological 
examinations to determine the nature, 
extent, and etiology of the veteran's 
diagnosed chronic low back pain with 
sacroiliac joint involvement.  The 
veteran's claims file must be made 
available to and be reviewed by the 
examiner.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  Based on the examination results, 
review of the veteran's pertinent medical 
history, and a review of records contained 
in the claims folder, the examiner is 
asked to provide the following opinions:

a.  With respect to each currently present 
back disorder, is it at least as likely as 
not (a 50 percent probability or more) 
that the disorder originated in service or 
is otherwise etiologically related to the 
veteran's period of service or any 
incident of service?  In offering this 
opinion, the examiner is asked to also 
consider the evidence already of record, 
to include the previous diagnoses of 
degenerative joint disease of the lumbar 
spine and a herniated disc of the lumbar 
spine.

b.  With respect to each currently present 
back disorder, is it at least as likely as 
not (a 50 percent probability or more) 
that the disorder was manifested within 
the one-year period following the 
veteran's discharge from service in 
January 1972?  In offering this opinion, 
the examiner is asked to also consider the 
evidence already of record, to include the 
previous diagnoses of degenerative joint 
disease of the lumbar spine and a 
herniated disc of the lumbar spine.

A complete rationale should be given for 
all opinions, in a legible report.

2.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for a back disability, in 
light of all pertinent evidence and legal 
authority.

If the benefit sought on appeal remains denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case, and afford then an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
appellant's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


